Citation Nr: 0532295	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $16,863.07, plus interest.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran's case was remanded for adjudication of the issue 
of validity of the debt in July 2001.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  In November 1989, the veteran obtained a loan, guaranteed 
by the VA, for the purchase of a house in Deland, Florida.  
He defaulted on the loan in June 1997.

2.  A foreclosure sale took place in August 1998, and 
resulted in proceeds less than the outstanding principal, 
interest, and foreclosure costs, and the resulting loan 
guaranty debt ($16,863.07) was charged to the veteran.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

4.  The veteran was at fault in the creation of the 
indebtedness at issue.

5.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the loan guaranty indebtedness without resulting in undue 
hardship.  

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is intended.


CONCLUSION OF LAW

Recovery of the loan guaranty indebtedness in the amount of 
$16,863.07 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1968 to 
September 1988.  According to the latest disability 
compensation rating decision in the claims file, dated in 
August 1989, the veteran is service connected for 
postoperative ventral hernia, rated as 40 percent disabling, 
residuals of a right pneumothorax with retained chest tube, 
elevation of right hemidiaphragm and restrictive lung 
disease, rated as 10 percent disabling, chronic lumbosacral 
sprain with degenerative changes of the lumbar spine, rated 
as 10 percent disabling, postoperative right inguinal hernia, 
residuals of fracture of right ribs, postoperative anal 
fissure and hemorrhoids, and hypertension, all rated as 
noncompensable disabled.  The veteran's combined disability 
rating is 50 percent as of August 1, 1989.

A review of the loan guaranty folder reflects that the 
veteran and his spouse applied for a home mortgage loan in 
the amount of $47,000, which was to be guaranteed by VA, in 
October 1989.  The veteran signed an acknowledgement of his 
liability to make payments for the mortgage as part of the 
loan application.  The veteran was further advised that he 
could be liable for any amount that VA may be required to pay 
his lender on account of default of his loan payment.  The 
application was approved, and in November 1989, he purchased 
a house in Deland, Florida, for the price of $47,000.  A 
Mortgage Note, signed by both the veteran and his spouse, 
explained that, if any deficiency in the payment of any 
installment under the note were not made good prior to the 
due date of the next such installment, the entire principal 
sum and accrued interest shall at once become due and payable 
without notice at the option of the holder of the note.  The 
note also reflected that the veteran's monthly mortgage loan 
payment was $395.20 per month.

On June 25, 1997, the mortgage holder issued a notice of 
default, notifying the VA that monthly mortgage payments had 
not been made since April 1, 1997.  The notice of default 
indicated that the veteran occupied the house.  The notice of 
default also showed that the holder contacted the 
veteran/spouse regarding the default by letter on three 
occasions and once by telephone.  It was noted that the 
veteran was unemployed due to illness, his spouse was noted 
to be employed.  There was no mention of the veteran not 
residing in the house.

On October 14, 1997, the mortgage holder issued a notice of 
intention to foreclose to VA.  The form indicated that 
possibilities of curing default had been exhausted.  The 
veteran was still noted to be off from work due to illness.  

A complaint to sue for mortgage foreclosure was brought by 
the representative for the mortgage holder in the circuit 
court of the 7th Judicial Circuit in and for Volusia County, 
Florida, in December 1997.  The complaint stated that written 
demand for payment had been made.  (Paragraph 7).  

Associated with the mortgage file is a copy of a Standard 
Form 14, Telegraphic Message, dated June 9, 1998.  The form 
represents that a telegram containing the language on the 
form was sent by VA to the veteran at the address of the 
property in Deland, Florida, on that same date.  The telegram 
informed the veteran that his property had a substantial 
amount of equity and that it would be to his advantage to 
sell the house rather than lose the property in a foreclosure 
sale.  He was urged to sell the house.

Also associated with the mortgage file is a VA Form 26-8922, 
Refunding/Equity Review Worksheet dated June 9, 1998.  The 
form indicates that an equity gram was sent and that the 
homeowner was unresponsive to service efforts.

The circuit court issued a Final Summary Judgment of 
Foreclosure in July 1998.  The date for public sale of the 
property was set for August 18, 1998.  Notice of the judgment 
was forwarded to VA in July 1998.  The mortgage holder's 
representatives requested that VA provide bidding 
instructions.

The Board notes that a copy of the judgment was mailed to 
counsel for the mortgage holder, and Norberto S. Katz, 
esquire, as well as the veteran's spouse.  A review of the 
records of the Clerk of Court for Volusia County available on 
the Internet, www.clerk.org, reflects that Mr. Katz was 
appointed as an attorney ad litem for the veteran on motion 
by the mortgage holder in April 1998.  The records further 
show that efforts to personally serve the veteran with a 
summons were unsuccessful since December 1997, thus the 
appointment of Mr. Katz to represent the veteran.

The RO wrote to the mortgage holder in July 1998.  The RO 
conveyed the VA's bidding instructions along with several 
documents that addressed the status of the property.  The 
current "as is" value was determined to be $40,000.  The 
value of the property "as repaired" was $50,000.  The RO 
also advised the mortgage holder that the interest cut-off 
date was established as May 20, 1998.

The property was sold on August 18, 1998, as attested to by a 
Certificate of Sale on file in the mortgage file.  The 
property was sold to VA.  The certificate noted that a notice 
of public sale had been published in a local newspaper.  A 
copy of the Certificate of Sale was provided to Mr. Katz.

The RO wrote to the mortgage holder in August 1999.  The RO 
informed the mortgage holder that they would be issued a 
check for $15,741.60.  The letter included a detailed listing 
of the different sums that were approved for payment.

In June 1999, the veteran filed a claim for waiver of 
recovery of loan guaranty indebtedness.  He said that he had 
been giving his spouse $500 per month to pay the mortgage and 
utilities for the house.  They had been separated for about 
four years.  He said that on two other occasions he had found 
out that the payments had not been made and he had caught 
them up.  He said that he was not aware that she had not made 
the payments until the house was in foreclosure.  He felt 
that his spouse should be responsible for the payments 
because she had lived in the house.  The veteran attached a 
Financial Status Report (FSR) that showed him with income 
from employment, VA disability payments, as well as military 
retirement.  He had a monthly income of $887.69 in excess of 
his monthly expenses.

The COWC denied the veteran's claim for a waiver in July 
1999.  The veteran was notified of the decision that same 
month.

The VA notified the veteran of his indebtedness of $15,471.60 
in August 1999.  The veteran was informed that VA would begin 
withholding from his disability payments in order to collect 
the debt beginning in November 1999.  The Board notes that 
the letter was sent to a different address than the one 
provided by the veteran with his request for a waiver in June 
1999.

The previous mortgage holder wrote to the RO for an amendment 
in the amount paid to them in September 1999.  The letter 
traced the history of the default and initiation of 
foreclosure action.  It was noted that service on the veteran 
was delayed because he could not be found.  This was later 
accomplished and final judgment entered on July 15, 1998.  
The mortgage holder requested payment of additional interest 
beyond the May 20, 1998, cut-off date, as well as costs for 
insurance and property management services and liquidation 
expenses.  

The veteran submitted his notice of disagreement (NOD) in 
September 1999.  He said that he had not received the August 
1999 notice of the COWC decision because it was mailed to a 
wrong address.  He had communicated with the RO and a copy of 
the letter was to be sent to his current address.  

The veteran was issued a statement of the case (SOC) in June 
2000.  The SOC noted that the veteran agreed to indemnify the 
Government against any loss as a result of the guaranteeing 
of his loan.  The SOC further noted that a VA representative 
had contacted the veteran but that he was not interested in 
exploring alternatives to foreclosure.  Finally, the SOC 
advised the veteran that his total amount of indebtedness was 
now $16,863.07, plus interest, as a result of the RO's 
approval of an additional amount of $1,391.47 paid to the 
previous mortgage holder.

The veteran's substantive appeal was received in July 2000.  
He contended that VA and the mortgage holder sent all 
correspondence to his property address.  He said that his 
wife lived there and did not forward any of the 
correspondence to him.  He said that he did not receive the 
June 1998 telegram because he did not live in the house.  He 
also disputed that any VA representative talked with him 
regarding the default because he was not living in the house.

The Board remanded the veteran's claim in July 2001.  The 
Board found that the veteran's several statements regarding 
his lack of notice raised the issue of a challenge to the 
validity of the debt.  The RO was instructed to adjudicate 
the issue.  The remand also instructed that the veteran be 
provided with the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA).

The RO wrote to the veteran in December 2001.  The letter 
noted that indebtedness in this case was the result of the 
veteran's default on his mortgage and the mortgage holder 
having to foreclose on the property.  The VA had to honor the 
loan guaranty.  The letter noted that the veteran had agreed 
to be obligated for payment at the time he applied for the 
loan.  The RO further informed the veteran that his debt was 
properly created and accurate.  He was asked to submit 
updated financial information and any other evidence or 
argument that he wanted in support of his claim.

The veteran did not respond to the RO's letter and submitted 
no additional information or evidence in the intervening 
years.  The veteran was issued a supplemental statement of 
the case in August 2005.  His case was returned to the Board 
for appellate review.

II.  Analysis

VA may seek recovery of loan guaranty indebtedness upon a 
valid and enforceable debt under the legal theories of 
subrogation or indemnity.  38 C.F.R. § 36.4323 (2005); Stone 
v. Derwinski, 2 Vet. App. 56 (1992).  Amounts paid by VA on 
account of liabilities of a veteran guaranteed or insured 
under the provisions of 38 U. S. C. chapter 37, shall 
constitute a debt owing to the United States by such veteran.  
38 U.S.C.A. § 3732 (West 2002); 38 C.F.R. § 36.4323(e) 
(2005).  

If property subject to a VA-guaranteed loan is foreclosed 
upon after a veteran's default and a deficiency is created, 
the veteran is liable to VA for the amount of the deficiency 
subject to three exceptions.  The veteran will not be liable 
for the deficiency if (1) the debt is invalid, (2) the 
veteran transferred the property to another party and the 
Secretary (of the Department of Veterans Affairs) determines, 
pursuant to 38 U.S.C.A. § 3713(b) (West 2002) that the 
veteran should be retroactively released from liability, or 
(3) the Secretary waives recovery of the indebtedness 
pursuant to 38 U.S.C.A. § 5302(b) (West 2002).  See East v. 
Brown, 8 Vet. App. 34, 37-50 (1995); see also Schaper v. 
Derwinski, 1 Vet. App. 430, 433-37 (1991).  

The veteran did not transfer the property involved to another 
party.  Therefore, that exception is not for consideration in 
this case.

Validity of the Indebtedness

The veteran has questioned the validity of the indebtedness 
now at issue.  The veteran contends that he did not receive a 
telegram from VA informing him of the default and pending 
foreclosure.  He further contends that no one spoke to him 
about the default and that he was not aware of it until the 
loan was in foreclosure.

Although the veteran has a statutory obligation to indemnify 
VA for an indebtedness that VA sustains as a result of a 
default on a VA-guaranteed home loan, VA's right to indemnity 
may be defeated if a veteran does not receive adequate notice 
of the foreclosure proceeding.  See Buzinski v. Brown, 6 Vet. 
App. 36, 367 (1994).  "The veteran is not guaranteed the 
right to actual notice, but only notice which satisfies due 
process."  Berotti v. West, 11 Vet. App. 194, 198 (1998) 
(citing Buzinski, 6 Vet. App. at 365).  

The United States Court of Appeals for Veterans Claims 
(Court), has addressed the question of whether a lack of 
knowledge of the foreclosure is tantamount to a lack of 
notice such that there would be a violation of due process.  
The Court has said:

The due process inquiry does not 
turn on whether a property owner 
knew that a foreclosure proceeding 
was taking place, but rather turns 
on whether the mortgagee has used 
his best efforts in good faith to 
put the owner on notice that a 
foreclosure is to take place. . . .  
The constitutionality of a 
foreclosure procedure depends not on 
the subjective understanding of the 
property owner but on the objective 
propriety of the procedures used.

East v. Brown, 8 Vet. App. at 37 (citations omitted).

The June 1997 notice of default submitted by the mortgage 
holder to VA indicated that the veteran/spouse were contacted 
three times by letter/wire and once by telephone.  
Information was obtained that the veteran was unemployed due 
to illness and that his spouse was employed.  The form does 
not specify that the veteran was actually contacted.  
However, it can be presumed that any communications were sent 
to the veteran at the property address as there is no 
evidence to show that the mortgage holder had an alternative 
address for the veteran.

The June 1998 VA SF 14, that set forth the language used in a 
telegram sent to the veteran, was sent to the veteran at the 
property address.  The VA Refunding/Equity Review Worksheet, 
also dated in June 1998, noted that the loan servicer had 
contacted the "owner" regarding the default, and that VA 
had contacted the "owner" regarding the default.  Comments 
on the form said that the "homeowner" was unresponsive to 
servicing efforts.  Thus the form does not make it clear that 
the veteran was advised that the loan was in default and that 
foreclosure was likely.

The mortgage holder filed the initial complaint for 
foreclosure in December 1997.  A review of the docket 
obtained from the Volusia County clerks's office on the 
Internet, shows that a 20-day summons was issued to the 
veteran on December 23, 1997.  An entry dated April 6, 1998, 
noted that the summons was returned unexecuted.  The mortgage 
holder filed a motion to amend the complaint and a motion to 
appoint an attorney ad litem on April 23, 1998.  The circuit 
court issued an order appointing Mr. Katz on behalf of the 
veteran on April 23, 1998.

The docket actions are also supported by the September 1999 
request for additional payment submitted by the mortgage 
holder.  The mortgage holder noted that the case was 
initially delayed because the veteran could not be located; 
however, service was finally completed.  

The Final Summary Judgment, issued in July 1998, was 
distributed to Mr. Katz, acting on behalf of the veteran.  
The same is true of the August 1998 Certificate of Sale.  
Moreover, the Certificate of Sale noted that notice of public 
sale of the property was published in a newspaper circulated 
in Volusia County.

Despite the veteran's assertion that he had been separated 
from his wife for some time, there is no indication that he 
ever advised VA of a different address for himself, either in 
the claims file or the loan guaranty file.  If his wife did 
not provide him with the correspondence addressed to him at 
the property address, that is not the fault of VA or the 
mortgage holder as they could only attempt to contact the 
veteran at his last known address.  In addition, the veteran 
did not say he did not know of the foreclosure, he said that 
he only found out that the loan payments had not been made 
after the loan was in foreclosure.  

The mortgage holder attempted to provide the veteran with 
actual notice of the foreclosure proceeding but was unable to 
locate him.  The mortgage holder certified their inability to 
personally serve the veteran with a summons and an attorney 
ad litem was appointed to represent the veteran.  The 
attorney was provided with copies of the pertinent actions of 
the circuit court.  Notice of the public sale was published 
in a local newspaper.

In reviewing the evidence of record, the Board finds that the 
veteran was furnished notice of the default in June 1997, the 
notice of the mortgage holder's filing of a complaint to sue 
for foreclosure in December 1997, and all associated actions 
of the Volusia circuit court, to include notice of the sale 
and the Certificate of Sale.  The Board further finds that 
the debt was validly created.

Waiver of the Indebtedness

VA law and regulations authorize a waiver of loan guaranty 
indebtedness from an appellant where both of the following 
factors are found to exist: (1) After default, there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 
2002); 38 C.F.R. § 1.964(a) (2005).  However, a finding of 
fraud, misrepresentation, or bad faith on the part of the 
veteran precludes consideration of waiver of recovery of the 
debt.  38 U.S.C.A. § 5302(b), (c); 38 C.F.R. §§ 1.964(a), 
1.965(b) (2005).

There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the debt.  

In addition, 38 U.S.C.A. § 3732(a)(4)(A) (West 2002) imposes 
certain obligations on VA when they receive a notice of 
default.  These include providing the veteran information and 
to the extent feasible, counseling as to alternatives to 
foreclosure, as appropriate in light of the veteran's 
particular circumstances, including possible methods of 
curing the default, inter alia, a deed in lieu of 
foreclosure, what the veteran's and VA's respective 
liabilities will be in the event of foreclosure, and advising 
the veteran of the availability of such counseling.  There is 
evidence of VA's attempts to contact the veteran at his 
property address.  There is no evidence of any of the 
attempts, to include the telegram of June 1998, being 
returned as undeliverable so the presumption of regularity 
applies that the veteran received the letter.  Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 
459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  

The veteran has alleged that he had not lived in the house 
for four years, yet there is no indication of any change of 
address filed by the veteran or that correspondence addressed 
to him at the property address was returned as undeliverable 
or addressee unknown.  Moreover, the mortgage holder 
attempted to locate the veteran to personally serve him with 
process in the foreclosure proceeding; however, the veteran 
could not be located.  VA and the mortgage lender relied on 
the only address of record they had to communicate with the 
veteran.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the 
veteran's willingness to communicate with VA, there was 
nothing the RO could do in his specific case in regard to 
providing counsel.

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In the 
evaluation of whether equity and good conscience permit a 
favorable waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1) The fault of the debtor
(2) balancing of faults between the 
debtor and the VA
(3) undue hardship of collection on the 
debtor
(4) a defeat of the purpose of an 
existing benefit to the veteran
(5) the unjust enrichment of the veteran, 
and
(6) whether the veteran changed positions 
to his detriment in reliance upon a 
granted VA benefit. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

As previously noted, the indebtedness at issue resulted 
solely from the veteran's failure to meet his monthly 
mortgage obligations.  While VA guaranteed the loan, the 
property was the veteran's responsibility, and he was in the 
position to exercise control over the property.  The default 
on the subject property was thus due to actions taken, or not 
taken, by the veteran.  The record does not indicate that the 
veteran made substantial attempts to sell the encumbered 
property prior to default or to otherwise cure the defect.  
As such, the veteran was clearly at fault in the creation of 
the indebtedness.  There is no evidence of any VA fault in 
this case.  

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran.  The veteran submitted a Financial Status Report 
with his request for a waiver in June 1999.  The report 
showed that he had a net monthly income, less expenses, of 
$887.69.  He also reported that, while he did not list it as 
an expense, he gave his wife $500 per month for the mortgage 
payment and utilities.

The veteran has not submitted any further financial status 
information showing any material change affecting his ability 
to repay the indebtedness.  Such evidence compels the 
conclusion that collection of the indebtedness at issue would 
not deprive the veteran of life's basic necessities.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to VA, and would 
constitute a government assumption of the consequences 
flowing from the veteran's default on his home loan 
indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.  

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the loan 
guaranty indebtedness in the amount of $16, 863.07.  The end 
result is not be unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107 (West 2002).  The veteran's claim 
for a waiver of his indebtedness is denied.

The Board notes that one aspect of the July 2001 remand was 
for the veteran to be provided with the notice required by 
the VCAA.  At the time of the remand, the applicability of 
the notice provisions of the VCAA, and later VA's 
implementing regulations, to cases involving waivers of 
indebtedness was unsettled.  Subsequent to the remand, the 
Court issued opinions that have found the VCAA notice 
provisions not to be applicable in cases involving waivers of 
indebtedness.  See Lueras v. Principi, 18 Vet. App. 435, 438-
39 (2004); see also Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Citing to Barger, supra, the RO did not provide the 
veteran with the VCAA notice.  The RO's failure to provide 
such notice did not constitute a violation under Stegall v. 
West, 11 Vet. App. 268 (1998), in light of the legal 
authority represented by Lueras and Barger.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $16,863.07, which was properly created, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


